Swinehart, J.:
Russell Raulston, defendant, appeals from a jury verdict which found him guilty of operating an unregistered motor vehicle.
During a two-month period, defendant received three tickets from officers of the Kansas Highway Patrol, and four tickets from officers of the Oberlin Police Department for operating an unregistered vehicle in violation of K.S.A. 8-142 and Oberlin city ordinances. Defendant’s trial on the tickets issued by the city police ended in a conviction in the municipal court of the City of Oberlin. Defendant appealed the municipal court conviction to the District Court of Decatur County, where the four city charges and the three state charges were then consolidated for the jury trial, with the defendant appearing pro se.
Given an opportunity to challenge the jury panel for cause, *715defendant stated: “I think there is a lot of people around here that knows why I’m here. It’s a tax issue, it’s not a traffic issue.” The court removed the jury to allow Mr. Raulston to present his argument that he had not been allowed to register his vehicle because of his refusal to pay “unjust taxes.” The court stated that issues of tax were not proper jury questions and cautioned defendant not to raise such issues in front of the jury. At trial defendant neither performed cross-examination nor presented evidence in his own behalf, and was convicted on all seven charges.
Defendant, still acting pro se, filed motions for a new trial suggesting that the court had erred in failing to consider the constitutionality of K.S.A. 8-173. The court considered and denied defendant’s motions. Defendant then retained counsel and now appeals to this court.
Defendant clearly raised at trial the issue of the constitutionality of K.S.A. 8-173. The court dismissed the prospective jurors, listened to arguments of defendant and the State, and properly ruled that the issue presented a question of law for the court and not a question of fact for the jury. See State ex rel. Stephan v. Board of Lyon County Comm’rs, 234 Kan. 732, 738, 676 P.2d 134 (1984). By proceeding to the merits of the case against defendant, the court tacitly upheld the constitutionality of the statute in question.
The issue on appeal is whether K.S.A. 8-173 violates the equal protection clause of the Fourteenth Amendment by requiring proof of payment of all personal property taxes levied against a person for the preceding year before that person may register a motor vehicle.
K.S.A. 8-173 provides:
“A county treasurer shall not accept an application for registration of a vehicle as provided in chapter 8, article 1, of the Kansas statutes annotated and amendments thereto, unless the person making such application shall exhibit to such county treasurer:
“(a) A receipt showing that such person has paid all personal property taxes levied against such person for the preceding year, including taxes upon such vehicle: Provided, If such application is made before June 21 such receipt need show payment of only one-half the preceding year’s tax; or
“(b) Evidence that such vehicle was assessed for taxation purposes by a state agency, or was assessed as stock in trade of a merchant or manufacturer, or was otherwise assessed and taxed, or was exempt from taxation under the laws of this state.” (Emphasis supplied.)
*716Defendant exhibited no evidence that his vehicle was exempt from taxation or had already been “assessed and taxed” so as to fall within subsection (b), and was therefore required to show evidence of payment of all personal property taxes levied against him for the preceding year (i.e., delinquent taxes) as a condition precedent to registration of his vehicle. See K.S.A. 1983 Supp. 79-2004a; K.S.A. 1983 Supp. 79-5106(a); K.S.A. 8-174; 8-175. Accord K.S.A. 8-136(c).
Although K.S.A. 8-173 does not levy a tax or set a rate, it is adjunctive to enforcing the collection of taxes on personal property. As such, we view it as a revenue measure, rather than a regulatory measure designed to promote the general health, safety, welfare or morals of the community. See Schoo v. Rose, 270 S.W.2d 940 (Ky. 1954); 7A Am. Jur. 2d, Automobiles and Highway Traffic § 53. See generally 60 C.J.S., Motor Vehicles § 109; 71 Am. Jur. 2d, State and Local Taxation § 69.
Defendant claims that K.S.A. 8-173(a) results in inequality because a person owing taxes only on his motor vehicle can receive a vehicle registration by paying the tax on that vehicle, while a person owing taxes on other personal property cannot receive a vehicle registration by paying tax on the motor vehicle.
The basic principles which this court must apply in determining the constitutionality of a statute were stated in City of Baxter Springs v. Bryant, 226 Kan. 383, Syl. ¶¶ 1-4, 598 P.2d 1051 (1979), as follows:
“The constitutionality of a statute is presumed, all doubts must be resolved in favor of its validity, and before the statute may be stricken down, it must clearly appear the statute violates the constitution.”
“In determining constitutionality, it is the court’s duty to uphold a statute under attack rather than defeat it and, if there is any reasonable way to construe the statute as constitutionally valid, that should be done.”
“Statutes are not stricken down unless the infringement of the superior law is clear beyond substantial doubt.”
“The propriety, wisdom, necessity and expedience of legislation are exclusively matters for legislative determination and courts will not invalidate laws, otherwise constitutional, because the members of the court do not consider the statute in the public interest of the state, since, necessarily, what the views of members of the court may be upon the subject is wholly immaterial and it is not the province nor the right of courts to determine the wisdom of legislation touching the public interest as that is a legislative function with which courts cannot interfere.”
See State v. Cantrell, 234 Kan. 426, Syl. ¶ 10, 673 P.2d 1147 *717(1983); Sheppard v. Sheppard, 230 Kan. 146, 149, 630 P.2d 1121 (1981); Leiker v. Employment Security Bd. of Review, 8 Kan. App. 2d 379, 659 P.2d 236 (1983).
The proper test for determining whether a statute offends the equal protection clause was reviewed in State ex rel. Schneider v. Liggett, 223 Kan. 610, 616, 576 P.2d 221 (1978).
“Traditionally, the yardstick for measuring equal protection arguments has been the 'reasonable basis’ test. The standard was set forth in McGowan v. Maryland, 366 U.S. 420, 425-26, 6 L.Ed.2d 393, 81 S.Ct. 1101:
“ . . The constitutional safeguard is offended only if the classification rests on grounds wholly irrelevant to the achievement of the State’s objective. State legislatures are presumed to have acted within their constitutional power despite the fact that, in practice, their laws result in some inequality. A statutory discrimination will not be set aside if any state of facts reasonably may be conceived to justify it. . . .’
“In Dandridge v. Williams, 397 U.S. 471, 25 L.Ed.2d 491, 90 S.Ct. 1153, reh. denied 398 U..S. 914, 26 L.Ed.2d 80, 90 S.Ct. 1684; it was stated:
“'. . . If the classification has some “reasonable basis,” it does not offend the Constitution simply because the classification “is not made with mathematical nicety or because in practice it results in some inequality.” Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78. . . .’ (p. 485.)”
See Manhattan Buildings, Inc. v. Hurley, 231 Kan. 20, 30, 643 P.2d 87 (1982); Von Ruden v. Miller, 231 Kan. 1, 642 P.2d 91 (1982).
K.S.A. 8-173(a) does not on its face or in its application create any classification which could give rise to an equal protection challenge. The statute requires that each person pay all personal property taxes levied against that person for the preceding year before he or she may receive a vehicle registration for any of his or her vehicles. The statute draws no distinctions between different groups of individuals', and is not discriminatory. Defendant does not claim that the statute has been selectively enforced. Because the statute creates no classifications we need not examine whether such alleged classifications are reasonable. However, even if we viewed the statute as creating a classification between those who owe personal property taxes and those who do not, we would find that the classification was reasonable in light of the statute’s purpose of assisting in collection of delinquent personal property taxes.
We hold that K.S.A. 8-173 does not violate the equal protection clause of the Fourteenth Amendment.
Affirmed.